Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/13/2020 has been entered.

Status of the application
3.    	Claims 1,4-6, 8,12,13,14-24, 26-28, 30, and 31 are pending in this application. 
Claims 14-24, 26-28, 30 have been withdrawn.
Claim 31 is new.
Claims 1, 4-6, 8, 12, 13, 31 have been rejected.

Claim Rejections - 35 USC § 103
4.  	  The following is a quotation of 35 U.S.C. 103 3661513(a) which forms the basis for all obviousness rejections set forth in this Office action:

person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.    The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.    Claims 1, 4, 5, 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. USPN 3607018 in view of Barker et al. USPN 3661513.

7.    Regarding claims 1, 5, Moore discloses that at least 50% and greater than 60 % by weight of the phosphorous content of the fertilizer material is in the form of potassium polyphosphate (col 4 lines 50-55). It is known that phosphoric acid is 2O5 content as orthophosphate” as claimed in claim 1. Moore et al. also discloses that about 90% pyrophosphate and 10% tri-polyphosphate and higher polyphosphate having 51% of the product P2O5 in the polyphosphate form (col 8 lines 45-61). In another example, Moore et al. discloses that plant food content contains about 86.4 percent is converted to potassium phosphate product solution with 66.0 percent of the P2O5 in the polyphosphate form (polyphosphate form=pyrophosphate +tri-polyphosphate + higher polyphosphate) to meet claims 1, 5 and polyphosphates in the liquid product are about 83% pyrophosphate with 17% tri-polyphosphate or higher polyphosphate species (col 9 lines 45-62 at least in Example 3). Therefore, it is interpreted as tetra or higher polyphosphate are present low amount in the composition that meets claim 1. However, Moore et al. discloses the mixture having orthophosphoric acid and pyrophosphates (at least in col 4 lines 50-55 and examples) and it can be about 34% (at least in Example 3, e.g. 100-66=34). 
Therefore, Moore is silent about specifically disclosing “1% to 30% of its P2O5 content is as orthophosphate”. 
This can be addressed as follows using two approaches (a) and (b) and discussed below:
(a) Moore et al. also discloses that ammonium can be used in the quenching bath in order to react with ortho-phosphoric acid to form ammonium phosphate which is a nitrogen containing soil fertilizer and also it helps to make neutral pH with reduced amount of orthophosphoric acid in the pyrophosphate containing composition (at least in 
(b)  Moore et al. also discloses that water is used as quenching medium and pH of the quenching bath can be made 6.0 to 7.0 by using potassium hydroxide as buffering agent by which the resultant aqueous solution of alkali metal polyphosphate is made with desired pH including about neutral pH and is useful to use as fertilizer (col 4 lines 10-20).
Barker et al. discloses that one of the methods by which orthophosphoric acid is converted to di- and mono-alkali metal phosphate and related pyrophosphates (col 4 lines 65-75 Equation (5)). It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the equation 6 as needed to have the desired increased amount of pyrophosphate by increasing the level of tri-polyphosphate (col 5 lines 1-15). 
Therefore, one of ordinary skill in the art can use the teaching from Baker et al. to treat orthophophoric acid containing mixture with alkali potassium hydroxide in order to to have desired adjusted pH including neutrality to neutralize acidity of the orthophosphoric acid present in the mixture and to reduce free orthophosphoric acid with the increased amounts of pyrophosphate. 

Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of orthophosphoric acid in Moore et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired pH of the final product with less orthophosphoric acid and more potassium phosphate including pyrophosphate salt etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8.    Regarding claim 4, Moore et al discloses that the polyphosphate can contain 90 percent pyrophosphate and 10 percent tri-polyphosphate and higher polyphosphate (col 8 lines 53-61) and in another example plant food content contains about 83% pyrophosphate with 66% of the P2O5 is polyphosphate form and polyphosphate comprises 83% polyphosphate with 17% tri-polyphosphate or higher polyphosphate species (col 9 lines 45-62). Therefore, if we consider the percent amount present in the final mixture (at least in examples of Moore et al.), the amount of tri-polyphosphate in the final mixture meets claim 4. 

Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of orthophosphoric acid in Moore et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired pH of the final product with less orthophosphoric acid and more potassium phosphate including tri-pyrophosphate salt etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9.    Regarding claim 8, Moore et al. discloses that 2-12% K2O and 15-25% P2O5 which meet K2O/P2O5 ratio and in claim 1 of Moore it is K2O/P2O5 = 0.75 to 1.2 (in claim 1 and col 1 lines 73-75, col 2 lines 1 -2) to meet claim 8. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



11.    Regarding claim 13, it is also disclosed by Moore et al.  that the pH is 6.5 -7.0 (at least in col 4 lines 15-20 and col 8 lines 33-35 and col 9 lines 38-40) and considering water has neutral pH, therefore, 1% by weight solution of said composition in water will have pH 6.5-7.0 to meet claim 13.

12.	Claims 6, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. USPN 3607018 in view of Barker et al. USPN 3661513 as applied to claim 1 and further as evidenced by NPL orthophosphoric acid. 

13.    Regarding claim 6, Moore et al. discloses that alkali metal polyphosphate is water-soluble and free from chloride and metal metaphosphates (in abstract, at least in col 3 lines 70-75,  in example 3, col 9 lines 60-62 of Moore et al.). It is known and evidenced by NPL orthophosphoric acid that orthophosphoric acid is water soluble (page 1).  It is known and is evidenced by applicants own specification that metaphosphate is water insoluble (at least in [0003]). Therefore, the pyrophosphate in combination with residual orthophosphate without metaphosphate is free from water-insoluble material content to meet claim 6.

Response to arguments
14.	Applicants’ arguments have been considered. Applicants’ arguments overcome the rejections of record. Even if examiner does not agree with all the arguments due to subjective interpretation, however, in order to make it simple, examiner has made two new approaches (a) and (b) in this office action in order to address independent claim 1 and respective dependent claims of the presently claimed invention. Approach (b) has been made by considering another new secondary prior art by Barker et al. USPN 3661513 and discussed in detail in this office action above.

Conclusion
15. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792